Citation Nr: 1503087	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for postoperative residuals of a right knee injury.

2. Entitlement to service connection for postoperative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  He had subsequent service in the United States Army Reserves from June 1987 to July 1991, and in the Army National Guard from July 1991 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which found that new and material evidence had not been submitted to reopen the claim for service connection for postoperative residuals of a right knee injury.

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Additional evidence was submitted during the hearing, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for postoperative residuals of a right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. A July 1996 Board decision denied the Veteran's claim for service connection (by aggravation) for a right knee disability, and a May 2006 rating decision determined that new and material evidence had not been submitted sufficient to reopen a claim for service connection for postoperative residuals of a right knee injury.  The Veteran did not appeal the July 1996 Board decision or perfect an appeal of the May 2006 rating decision and no relevant evidence was received within one year of the decisions; the decisions are final. 

2. The evidence submitted since the May 2006 RO decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for postoperative residuals of a right knee injury. 


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for postoperative residuals of a right knee injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for postoperative residuals of a right knee injury. 

The Veteran's claimed postoperative residuals of a right knee injury was most recently denied in a May 2006 rating decision.  The basis for the denial was that new and material evidence had not been submitted showing that the Veteran's current right knee disability was incurred in or aggravated by any period of military service.  The Veteran did not appeal the denial of service connection for postoperative residuals of a right knee injury.  As such, the decision is final.

Since the May 2006 decision, additional information and evidence has been associated with the claims file for review, to include the Veteran's testimony presented during the September 2013 Travel Board hearing.  During the hearing the Veteran asserted that a 1970s non service related right knee injury with medial meniscal tear and subsequent meniscectomy was aggravated during a period of active duty for training or inactive duty for training purposes (ACDUTRA/INACDUTRA).  Specifically, he testified that following his 1970's right knee injury and medial meniscectomy he had no further problems with his right knee, an even passed medical inspection at the time of his subsequent enlistments in the Army Reserves (June 1987) and the Army National Guard (July 1991).  He indicated that his postoperative right knee injury was initially aggravated by completing a timed 2 mile run during a physical fitness test about 1 month following enlisting into the Reserves, which caused his knee to fill with fluid to the point that he could barely walk for 3 days immediately thereafter.  He also reportedly sustained a right knee injury during annual training during summer 1987 when his legs were pinned between 55 gallon fuel barrels.  He reported additional injury when attempting to complete a 2 mile run during an annual physical fitness test immediately after return from annual training during summer 1988.  He reportedly felt the muscles pulling from his kneecap at which time he refused to run any further and was directed to get a physical profile from his doctor, which he reportedly did.  He indicated that he "got away with that for four years" until he was subsequently scheduled for a physical examination Board which determined that he did not meet the medical standards for retention for continued service and recommended that discharge was to be initiated.  

On review, the Board finds that the Veteran's lay testimony relating to the dates and circumstances of his claimed aggravation of his postoperative right knee injury is new and material as contemplated by 38 C.F.R. § 3.156(a), and provides sufficient basis to reopen the claim for service connection for that disability.   38 U.S.C.A. § 5108.  Specifically, the Veteran has submitted a competent lay evidence suggestive of aggravation of his postoperative residuals of a right knee injury during a period of ACDUTRA/INACDUTRA during service in the Army Reserves and National Guard.  His testimony contains additional facts necessary to enable VA to attempt to verify his claimed aggravation of postoperative residuals of a right knee injury.  Moreover, the credibility of the above new and material evidence is presumed.  As such, because the Veteran has fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, this the previously-denied claim for service connection for postoperative residuals of a right knee injury is reopened.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for postoperative residuals of a right knee injury is reopened.  


REMAND

Because the Veteran's claim for entitlement to service connection for postoperative residuals of a right knee injury has been reopened, it may now be considered on the merits.  However, upon review of the record, the Board has determined that additional development is required before this claim may be adjudicated.

Specifically, the Board notes that the Veteran's periods of ACDUTRA/INACDTRA service have not been verified.  In that regard, the records contains private treatment records pertaining to postoperative residuals of a right knee injury dated during his Reserve and National Guard service and within close proximity to the dates of his alleged injury or aggravation of that disability during reported periods of ACDUTRA and INACDUTRA service.  The Board also notes that a January 1992 memorandum contained in the Veteran's service treatment records indicates that a physical profile board was to convene on March 14, 1992; however, the results of that examination or proceeding is not of record.  Thus, the Board finds that the Veteran's complete service personnel records dating from April 1987 must be obtained for the purpose of verification of all periods of ACDUTRA/INACDTRA during the Veteran's Reserve and National Guard service, and obtainment of any records pertaining to the physical evaluation board proceeding on March 14, 1992, as alluded to in a January 1992 memorandum contained in the Veteran's service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate records repositories, to include all Reserve and National Guard units noted in the record, the Veteran's complete service personnel records from his Reserve and National Guard service from 1987 to 1994, for the purpose of verification of all periods of ACDUCTRA/INACDUTRA service and any records of any physical profile and a physical evaluation board on March 14, 1992, pertaining to the claimed right knee disability.  All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the Veteran's complete service personnel records.  All records requests and responses received must be documented in the claims file.  

2. If necessary, for verification of periods of ACDUTRA/INACDUTRA service, contact the appropriate records custodian and request the Veteran's military pay records dating from 1987 to 1997 for verification of such service.  All records requests and responses received must be documented in the claims file.  

3. After the above development and any other development that may be warranted is complete, to include obtainment of a medical opinion if deemed appropriate, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


